Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. John Murtaugh in a telephone interview on 01/25/2022.

DRAWINGS
The following changes to the drawings have been approved by the examiner and agreed upon by the applicant: 

1.  In Fig. 1, the reference character 50 will be add with two lead lines extending from the reference character.  One of the two lead lines will terminate on the flexible tab (the structure identified in the drawings by reference character 15 or 16, as 16 is part of 15).  The other of the two lead lines will terminate on the opening (the structure identified in the drawings by reference character 25).

2.  In Fig. 1, the reference character 40 will be add with two lead lines extending from the reference character.  One of the two lead lines will terminate on the protuberance (the structure identified in the drawings by reference character 14).  The 

3.  In Fig. 3, the reference character 30 will be add with two lead lines extending from the reference character.  One of the two lead lines will terminate on the male tubular portion (the structure identified in the drawings by reference character 13).  The other of the two lead lines will terminate on the female tubular portion (the structure identified in the drawings by reference character 23, which is the circular hole illustrated through the second connecting body 20 in Fig. 3, the hole which the Y axis dashed line penetrates).

4. No lead lines will cross in the drawings

The applicant is reminded that the drawings must conform with MPEP 608.01 and 37 CFR 1.84 and any resubmitted drawings must also conform with 37 CFR 1.121.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


	Reasons for Allowance
Claims 1-13 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/26/2022



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679